Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5-8, 10, 12-16, and 18 as well as the species (a) lidocaine and (b) 

    PNG
    media_image1.png
    96
    227
    media_image1.png
    Greyscale

wherein a is 4 and m is 50 in the reply filed on 07/18/2022 is acknowledged.

Claims 19, 20, 22, 25-28, 30, and 32-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/18/2022.

Claims 1-3, 5-8, 10, 12-16, and 18 are under current examination.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, 10, 12-16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

In the interest of compact prosecution, the claims are examined for their full scope under 35 USC 112(a).

The specification, while being enabling for an amino acid-based polymeric structure having shape memory for use in drug delivery comprising: a pharmaceutically active ingredient, or acceptable salt thereof; and an amino acid-based polyester urea polymer having shape memory properties, wherein the polymer has the structure as defined in formula (I) on page 7 of the specification and the pharmaceutically active agent it risperidone or entecavir, does not reasonably provide enablement for the full scope of structures having shape memory properties formed from a pharmaceutically active ingredient, or acceptable salt thereof; and an amino acid-based polyester urea polymer having shape memory properties.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)).
These include:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based
on the content of the disclosure
All of the Wands factors have been considered with regard to the instant claims as discussed below:

(A) The breadth of the claims/(B) The nature of the invention:
The claims are directed a polymeric structure having the property of shape memory comprising any polymer that contains a structure based on an amino acid contains ester and urethane bonds (polyester urea) and also contains any pharmaceutically active ingredient or salt thereof.  The scope of the claims is very broad in terms of the identity of the polymers and the identity of the drug.  

(C) The state of the prior art:
The art of drug-containing amino acid based PEUs that possess the property of shape memory was in very early stages of development as of the effective filing date of the instant invention.  The shape memory properties of these polymers had only recently been reported (see Peterson et al. ACS Macro Letters, Vol 5, pages 1176-1179; publication date: 10/05/2016; cited in the IDS filed 02/06/2020 and Peterson et al. Macromolecules 2017, 50, 11, 4300–4308).  Peterson (2017) indicates that the amino acid based PEUs having the structure below all possessed shape memory properties:

    PNG
    media_image2.png
    231
    909
    media_image2.png
    Greyscale

The scope of the term “amino acid-based polyester urea polymer” is much broader than the specific polymers disclosed by Peterson in both cited references to have shape memory properties.  There was no guidance in the prior art as to the extent the shape memory property will be retained as the chemical identity of the polymer diverges from the specific structures known to have shape memory properties as of the effective filing date.  The in view of the foregoing, it is evident that the skilled Artisan would not be able to predict, a priori, which of multitude of the polymers embraced by the term “amino acid-based polyester urea polymer” will retain shape memory properties.  Additionally, as of the effective filing date of the instant invention, the effect of blending a pharmaceutically active ingredient into the PEU polymer on its shape memory properties was not known or predictable to one having ordinary skill.  

(D) The level of one of ordinary skill/(E) The level of predictability in the art:
One having ordinary skill in the art would be an individual having an advanced degree in polymer science and/or pharmaceutical sciences, thus the level of skill in the art was high.  As the art was in early stages of development and the factors influencing shape memory properties, particularly when the polymer is blended with a pharmaceutically active ingredient, the unpredictability is considered to have been high.  

(F) The amount of direction provided by the inventor/(G) The existence of working examples:
The specification describes the following polymers as having shape memory properties (see para 0017): 

    PNG
    media_image3.png
    408
    681
    media_image3.png
    Greyscale

Working examples and the description of these polymers indicate that the full scope of the polymers depicted in the structure above would possess the requisite shape memory properties, which were thought to be a consequence of temporary hydrogen bonding bridges among the polymer chains (see e.g. page 4 of the specification).  
Working examples are also provided for one polymer p(1-VAL-10), which according to the nomenclature of the instant application is a copolymer of L-VAL with 1,10-decanediol according to the polymer formula above, that has been blended with risperidone, entecavir, or lidocaine (see pages 30-31).  This example indicates that blending risperidone or entecavir with p(1-VAL-10) results in a structure having shape memory but blending with lidocaine does not.  Specifically, the specification states: “Shape memory behavior was observed for all risperidone and entecavir formulations (R10, R20, R30, R40, E10, E20, E30, and E40, see FIG. 2). For the lidocaine formulations, only L10 showed shape memory behavior (FIG. 3). However, the ability of the material to hold the programmed temporary shape was very limited. The formulations with higher lidocaine loading were too soft and exhibited no shape fixation at room temperature.”  Thus, it is evident from the specification that only some of the substances embraced by the term “pharmaceutically active ingredient” may be combined with the claimed PEU polymers such that the shape memory property is retained.  

(H) The quantity of experimentation needed to make or use the invention based
on the content of the disclosure:

In view of the foregoing analysis the examiner concludes that the amount of experimentation required to make and use the invention to the full scope of the claims in terms of the polymers embraced by “amino acid-based polyester urea polymer” and in terms of the scope of the term “pharmaceutically active ingredient” is undue because not all compositions meeting the physical limitations recited in the claims possess the requisite functional limitations. Evidence exists on the record that not all substances falling within the scope of “pharmaceutically active ingredient” will form a structure with an amino acid-based polyester urea such that the shape memory properties are retained in the blend; and the art was not developed to the extent that an artisan of ordinary skill could have predicted which pharmaceutically active ingredients could be blended with the amino acid-based PEUs such that their capacity for shape memory was retained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, 10, 12-16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 is drawn to the genus of structures that possess shape memory properties and that are formed from a mixture of a pharmaceutically active agent and a polymer based upon an amino acid that contains polyester urea linkages.   The scope of the term “amino acid-based polyester urea” is enormous and embraces polymers having any chemical identity so long as there is a moiety that is “amino acid-based” and so long as there are polyester urea linkages among the monomers.  Analogously, the term “pharmaceutically active ingredient” limits the substance only in terms of its activity.  Pharmaceutically active ingredients encompass any substance having medicinal effect, such as vitamins, minerals, peptide therapeutics, antibodies, as well as small molecule active agents and herbal remedies.   At approximately the time of the instant effective filing date, about 19,000 have been approved by the US Food and Drug Administration since its inception (FDA at a Glance, page 1, left col), and this does not include investigational agents etc.  
As such, the scope of the claims is enormous both in terms of the identity of the polymer as well as the identity of the pharmaceutically active agent.  

Applicant’s attention is directed to MPEP 2163(II)(a)(ii), reproduced in part below, which contains guidelines for examination of genus claims for compliance with the written description requirement of 35 USC 112, first paragraph.  A relevant passage is reproduced below.  
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 
A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within a genus, one must describe a sufficient number of species to reflect the variation within the genus.  What constitutes a "representative number" is an inverse function of the skill and knowledge in the art.  Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.  In an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  

As discussed in more detail below, the specification provides inadequate description and insufficient examples to show possession of the claimed genus of structures formed from amino acid-based polyester ureas and pharmaceutically active agent(s) that are capable of shape memory.  The specification as filed does not disclose a representative number of species of the claimed genus of polymer/active agent structures that have the recited functional characteristic of shape memory and also does not disclose a representative number of species of the claimed genus of polymer/active agent structures that have the recited functional characteristic of shape memory.  There is no clear correlation between structure and function as it pertains to the effect of blending a pharmaceutically active agent into the amino acid-based polyester urea such that the shape memory property of the polymer is retained.  In contrast, experiments evaluating shape memory of an example amino acid-based polyester urea polymer with three pharmaceuticals indicate that only two of the three pharmaceuticals that were tested can be blended with the polymer such that its shape memory property is retained in the resulting structure (specification: pages 30-31; see further discussion below). 

With regard to disclosing a representative number of species and/or structural characteristics that evince shape memory in a structure comprising both an amino acid-based polyester urea and a pharmaceutically active agent, the specification and the state of the prior art support the conclusion that the polymers having the following structure would exhibit shape memory due to the non-covalent hydrogen bonding crosslinks (see e.g. page 4): 

    PNG
    media_image3.png
    408
    681
    media_image3.png
    Greyscale


The prior art (see Peterson et al. ACS Macro Letters, Vol 5, pages 1176-1179; publication date: 10/05/2016; cited in the IDS filed 02/06/2020 and Peterson et al. Macromolecules 2017, 50, 11, 4300–4308) indicates that the amino acid based PEUs having the structure below all possessed shape memory properties:

    PNG
    media_image2.png
    231
    909
    media_image2.png
    Greyscale

The scope of the term “amino acid-based polyester urea polymer” is much broader than the specific polymers disclosed by Peterson in both cited references to have shape memory properties.  The specification also indicates that at least one active agent, risperidone, may participate in intermolecular hydrogen bonding with the hydrogen bonding network of the polymer (page 32).  The working examples described on pages 30-32 indicate that both entecavir and risperidone can form structures with the example polymer p(1-VAL-10); however, only low quantities of lidocaine could be incorporated into a structure with p(1-VAL-10) such that any shape memory was observed, and this was characterized as very limited.  Page 31 states: “For the lidocaine formulations, only L10 [containing 10% lidocaine] showed shape memory behavior (FIG. 3). However, the ability of the material to hold the programmed temporary shape was very limited.”  From the description provided in the specification it remains unclear what are structural features of the polymer and pharmaceutical for hydrogen bonding that would allow for shape memory.  Thus, Applicant does not appear to have been in possession of the full scope of amino acid-based polyester urea polymers that possess the property of shape memory.  Additionally, although the examiner considers the narrower scope of polymer as defined on page 7 to be fully supported under 35 USC 112(a) for the shape memory property of the polymer itself, the specification provides evidence that not all pharmaceutically active agents can be incorporated into a structure comprising the polymer and the pharmaceutical whilst retaining the shape memory properties.  The characteristics of drugs can be incorporated into a “structure” as claimed that such that the structure will retain the requisite shape memory features have not been described in the specification and are not clear from the three examples.  Thus, the scope of the claimed amino acid-based polymeric structures comprising a pharmaceutically active agent and an amino acid-based polyester urea polymer, wherein the structure possesses shape memory properties is not supported under the written description requirement of 35 USC112(a).  

Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

In this case, the polymers embraced by the phrase “amino acid-based poly ester urea” as well as the substances embraced by “pharmaceutically active ingredient” are both too large to count.  Moreover, evidence exists in the specification that not all structures falling within the scope of the claims possess the requisite property of shape memory, even when the polymer itself or a mixture of the polymer with other pharmaceuticals does exhibit shape memory (table 2 on page 31 shows that lidocaine does not permit retention of shape memory behavior when it is blended with p(1-VAL-10)).  Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”).  Accordingly, one of skill in the art could not conclude that Applicant was in possession of the recited genus of components at the time the invention was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 12-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, the term “amino acid-based” renders the claim indefinite because it is unclear the extent to which the polymer structure must resemble the structure of an amino acid.  As such, the scope of the claimed polymers is indefinite.  

The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, one of ordinary skill in the art cannot unambiguously determine the extent to which the pharmaceutically active agent is evenly distributed throughout the amino acid-based polyester urea.

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5-8, 10, and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,988,492. 

In the interest of compact prosecution, the full scope of the claims is examined for double patenting.

Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate the pending claims.
Inter alia, the claims of the ‘492 patent embrace a polyester urea polymer covalently bound to an active pharmaceutical agent, wherein the polymer has the following structure, wherein R is a point of attachment for a pharmaceutically active ingredient: 

    PNG
    media_image4.png
    143
    492
    media_image4.png
    Greyscale

The polymer above falls entirely within the scope of the instant claims and the fact that the pharmaceutical is covalently bound to the polymer means that it is evenly distributed throughout any structure the polymer forms.  As the polymer claimed in the ‘492 patent appears to be identical to the polymer claimed in the instant application, the examiner considers the structure formed from the polymer to possess shape memory, absent evidence to the contrary.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).  
With regard to claims 12-16, the instant specification indicates that the length of the carbon chain separating amino acid moieties predicts the glass transition temperatures and temperatures at which different shapes are adopted by the structure.  In the chemical formula replicated above, the value for a ranges from 2-12.  This value is within the range for the same parameter recited in instant claim 10.  As these physical characteristics are identical, the examiner considers the functional limitations recited in instant claims 12-16 to be inherent as well.  

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,988,492 as applied to claims 1-3, 5-8, 10, and 12-16 above, and further in view of Saifer et al. (US 2004/0126361; publication date: 07/01/2004).  

The relevant limitations of the ‘492 patent are set forth above.  The claims of the ‘492 patent embrace conjugates with bioactive peptides (claim 15 recites “wherein said bioactive compound comprises a peptide”) but the claims do not recite a limitation regarding the categories of pharmaceutically active ingredient recited in instant claim 3.  
Saifer discloses peptides for cancer treatment can be conjugated to polymers (abstract and e.g. IL-2 at para 0188).  
It would have been prima facie obvious to conjugate a cancer peptide to the polymer embraced by the ‘492 patent because one having ordinary skill in the art would have recognized anticancer peptides to be within the genus of therapeutic peptides embraced by the ‘492 patent.  

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,988,492 as applied to claims 1-3, 5-8, 10, and 12-16 above, and further in view of Becker et al. (WO 2015/066173; publication date: 05/07/2015).

The relevant limitations of the ‘492 patent are set forth above.  The claims do not recite a limitation regarding a structure that had been 3D printed.
Becker discloses that the same type of PEU polymers as claimed in the ‘492 patent are amenable to 3D printing into biomedical devices (see pages 3 and 4 for Becker’s description of the PEU polymers and see 0064 for the disclosure of 3D printing).  It would have been prima facie obvious, therefore, to 3D print a biomedical sustained release device containing a pharmaceutically active ingredient and the PEU because Becker discloses 3D printing as a suitable method for forming structures from the same type of PEU.  See MPEP 2123(I)(C).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-8, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (WO 2015/048728; publication date: 04/02/2015; WIPO publication from which US 9,988,492 issued in the United States).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (WO 2015/048728; publication date: 04/02/2015; WIPO publication from which US 9,988,492 issued in the United States) as applied to claims 1, 2, 5-8, 10, and 12-16 above, and further in view of Saifer et al. (US 2004/0126361; publication date: 07/01/2004).  


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (WO 2015/048728; publication date: 04/02/2015; WIPO publication from which US 9,988,492 issued in the United States) as applied to claims 1, 2, 5-8, 10, and 12-16 above, and further in view of Becker et al. (WO 2015/066173; publication date: 05/07/2015).

The claims are rejected as obvious under 35 USC 103 exactly as set forth in the non-statutory double patenting rejections above.  


Claims 1-3, 5-8, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (Macromolecules 18 May 2017, 50, 11, 4300–4308) in view of Dang et al. (US 2002/0045668; publication date: 04/18/2002).  

The applied reference has a common inventors with the instant application. Based upon the earlier publication date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1), but falls within the grace period afforded the instant claims. Please refer to MPEP 717.01 for information regarding how a reference may be disqualified as prior art under 102(b)(2)(A) or (B).  

The claims are examined in view of the species elections:
(a) lidocaine as the species of active ingredient;
(b) the single species of amino acid based polyester urea polymer:

    PNG
    media_image1.png
    96
    227
    media_image1.png
    Greyscale

wherein a is 4 and m is 50.  In the elected species, the above structure is two valine residues separated by a 1,4-butanediol residue.  

In view of the elected species (a) and (b) above, instant claims 1-3, 6-8, and 10 are directed to an amino acid-based polymeric structure having shape memory for use in drug delivery comprising: lidocaine and the elected species of polymer having shape memory properties depicted above.
Peterson discloses tuneable shape memory polymers having the following structures: 

    PNG
    media_image2.png
    231
    909
    media_image2.png
    Greyscale

Peterson specifically discloses the structures p(1-VAL-6), p(1-VAL-8), p(1-VAL-10), and p(1-VAL-12), according to the nomenclature noted above, these are poly(L-valine 1,6-hexanediol), poly(L-valine 1,8-octanediol), poly(L-valine 1,10-decanediol), poly(L-valine 1,12-dodecanediol).  
The examples disclosed by Peterson differ from the elected species in that the diol used to form the polymer is 1,4-butanediol, poly(L-valine 1,4-butanediol) in the elected species. Peterson discloses that the shape memory properties and glass transition temperatures of these PEU polymers is optimizable by alternating diol length (page 4300, right col).  It would have been prima facie obvious to use 1,4-butanediol, as in the elected species as a means to optimize the shape memory behavior of the polymer. 
Peterson discloses that the polymers will be prime candidates for shape memory materials in biomedical applications (abstract) and can be used for drug delivery (page 4300, right col), but does not disclose an example composition that is a structure containing both the polymer and a pharmaceutically active agent or the species lidocaine, as required by instant claims  1-3, 6-8, and 10.  
Dang discloses that lidocaine is a short-acting anesthetic and requires repeat administration when the pain is to be blocked for more than a short period of time (0002).  This problem can be addressed with a polymeric sustained release composition containing lidocaine (0003, 0008, 0012).  Dang’s delayed release polymers include polylactide, polyglycolide, polycaprolactone, etc. (0152).  
It would have been prima facie obvious to use Peterson’s polymer, noted above, in a structure for controlled release of a bioactive agent.  The artisan of ordinary skill would have been motivated to do so in order to provide sustained release of lidocaine in an implant that has the benefits noted by Peterson regarding shape memory.  One having ordinary skill in the art would have had reasonable expectation of success because Peterson discloses this type of polymer to be suitable for the purpose of drug delivery.  
With regard to claim 5, Dang discloses that the analgesic can be incorporated into the sustained release composition in amounts of from 10 to 50% (0009). This range falls within the range recited in the instant claims and would give one of ordinary skill in the art a starting point to optimize the dose to achieve sufficient extended release of lidocaine depending upon the duration of anesthesia required and release rate imparted by any specific PEU polymer. 
With regard to claim 12, Peterson explains that the shape memory transition temperatures can be optimized to temperatures in the range of body temperature.  Peterson states that Tg, which indicates the minimum temperature for shape programming and recovery, and the storage modulus (E’) at room and physiological temperatures can be varied between the ranges 21 - 73 C, and is suitable for providing shape changes triggered at or near physiological temperatures (4304, right col).  
With regard to claims 13-16, Peterson discloses examples having the following properties in Table 1 on page 4303 (see below) therefore the elected species above is expected to have similar properties.  As can be seen from the table (reproduced below), the valine containing PEUs have molecular weights (Mn), Tg, Rf, and Rr, falling within the ranges recited in claims 13-16 respectively.  

    PNG
    media_image5.png
    619
    999
    media_image5.png
    Greyscale

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (Macromolecules 18 May 2017, 50, 11, 4300–4308) in view of Dang et al. (US 2002/0045668; publication date: 04/18/2002) as applied to claims 1-3, 5-8, 10, and 12-16  above and further in view of Becker et al. (WO 2015/066173; publication date: 05/07/2015).

The relevant disclosures of Peterson and Dang are set forth above.  Neither reference discloses a structure that had been 3D printed.
Becker discloses that the PEU polymers disclosed by Peterson are amenable to 3D printing into biomedical devices (see pages 3 and 4 for Becker’s description of the PEU polymers and see 0064 for the disclosure of 3D printing).  It would have been prima facie obvious, therefore, to 3D print a biomedical sustained release device containing lidocaine and the PEU rendered obvious by Peterson because Becker discloses 3D printing as a suitable method for forming structures from the same type of PEU.  
The examiner also notes that phrase “wherein said polymeric structure for drug delivery is a 3 dimensional (3-D) printed structure” is product by process language.  According to MPEP 2113: product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art”.  

Claims 1-3, 5-8, 10, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (WO 2015/066173; publication date: 05/07/2015) in view of Chu et al. (US 2011/0027379; publication date: 02/03/2011) and further in view of Dang et al. (US 2002/0045668; publication date: 04/18/2002).  

The claims are examined in view of the species elections:
(a) lidocaine as the species of active ingredient;
(b) the single species of amino acid based polyester urea polymer:

    PNG
    media_image1.png
    96
    227
    media_image1.png
    Greyscale

wherein a is 4 and m is 50.  In the elected species, the above structure is two valine residues separated by a 1,4-butanediol residue.  

In view of the elected species (a) and (b) above, instant claims 1-3, 6-8, and 10 are directed to an amino acid-based polymeric structure having shape memory for use in drug delivery comprising: lidocaine and the elected species of polymer having shape memory properties depicted above.

Becker discloses the following polymer: 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

wherein each J is individually a L-leucine, L-isoleucine, or L-valine side chain, n is about 1 to 20 units and m is about 10 to 500 units (page 3).  
Becker discloses specifically:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


wherein n is about 1 to 10 units and m is about 10 to 500 units (page 4).  Although the chirality is not depicted in the above structure, the amino acid moiety in the above structure is L-valine (abstract), and thus will have the same three dimensional orientation as the elected species noted above.  The chemical formula above narrowly embraces the elected species.  The polymers are used to form resorbable scaffolds for vascular graft tissue engineering (title) for insertion into an animal (abstract).    With regard to the language in the preamble of the instant claims requiring the structure to have shape memory for use in drug delivery, the polymer used to form the graft structure appears to be identical to the polymers recited in the instant claims.  Although Becker does not mention shape memory, the examiner considers this property to be inherent in the structures disclosed by Becker because they appear identical to the polymers disclosed in the instant application and have been formed by the same synthetic method (see Becker’s abstract and Scheme 1 on page 24 of the instant specification).  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).  
Becker discloses further that biodegradable polymers have been applied in drug delivery, but does not disclose a pharmaceutically active agent in the vascular grafts that are the focus of their invention.  Becker also discloses that existing biodegradable polymers such as poly(caprolactone), poly(lactic acid) and poly(glycolic acid) have limited properties and efforts are being made in the art to diversify the pool of synthetic polymers to meet design criteria (0003).  Becker discloses that amino acid-based poly( ester urea)s are biodegradable, resorbable with non-toxic hydrolysis byproducts, have tunable mechanic properties, synthetic flexibility, and the ability to be synthesized so that functional groups may be included. The amino acid-based poly( ester urea)s may find use in various biomaterials and devices. (0047).
Chu is directed to PEU polymers, i.e. poly(ester urea)s (abstract) and specifically in the art of polymers similar to those disclosed by Becker, for example on page 2: 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Para 0029 and 0030 indicate that the R3 group embraces amino acid side chains and R4 embraces C2-12 alkylene groups.  Chu discloses that PEU polymers may be used as controlled release drug delivery devices (e.g. abstract, 0001, 0085, 0127, 0128, 0129 0163).
Dang discloses that lidocaine is a short-acting anesthetic and requires repeat administration when the pain is to be blocked for more than a short period of time (0002).  This problem can be addressed with a polymeric sustained release composition containing lidocaine (0003, 0008, 0012).  Dang’s delayed release polymers include polylactide, polyglycolide, polycaprolactone, etc. (0152).  
It would have been prima facie obvious to use Becker’s polymer, noted above, in a structure for controlled release of a bioactive agent.  The artisan of ordinary skill would have been motivated to do so in order to provide sustained release of lidocaine in an implant that has the benefits of biodegradable, resorbable with non-toxic hydrolysis byproducts, have tunable mechanic properties, synthetic flexibility associated with the PEU polymers that had been developed subsequent to Dang’s invention.  One having ordinary skill in the art would have had reasonable expectation of success because Chu discloses this type of amino acid PEU polymer to be suitable for the purpose of sustained release.  
With regard to claim 5, Dang discloses that the analgesic can be incorporated into the sustained release composition in amounts of from 10 to 50% (0009). This range falls within the range recited in the instant claims and would give one of ordinary skill in the art a starting point to optimize the dose to achieve sufficient extended release of lidocaine depending upon the duration of anesthesia required and release rate imparted by any specific PEU polymer.. 
With regard to claims 12 and 14-16, as the polymer disclosed by Becker appears to be identical to the claimed polymers, the property of having a first shape at a body temperature of a patient and being capable of being temporarily fixed into a second shape at a temperature below the body temperature of the patient appears to be an inherent property of the polymers disclosed by Becker.  Analogously, the properties required by claims 14-16 
With regard to claim 13, as the values for m and n in the polymer disclosed by Becker have substantial overlap with the values or m and n in the instant application, the molecular weight of Becker’s polymers must also overlap.  Please refer to MPEP 2144.05(II)(A).  
With regard to claim 18, the phrase “wherein said polymeric structure for drug delivery is a 3 dimensional (3-D) printed structure” is product by process language.  According to MPEP 2113: product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art”.  Absent evidence that the devices rendered obvious by Becker/Chu/Dang are structurally different than devices as claimed, formed by 3D printing, this limitation does not patentably define over the cited prior art.  Moreover, Becker discloses that the polymers are amenable to 3D printing into biomedical devices (0064).  It would have been prima facie obvious, therefore, to 3D print a biomedical sustained release device according to the teachings of Becker/Chu/Dang because Becker suggests doing so.  

Conclusion
Peterson et al. (ACS Macro Letters, Vol 5, pages 1176-1179; publication date: 10/05/2016; cited in the IDS filed 02/06/2020) is also relevant prior art, published before the effective filing date and within the grace period afforded to the instant claims.  

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617